Citation Nr: 1447032	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-02 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  He died in August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The appellant in this case seeks DIC benefits as the surviving spouse of the Veteran.  While the Veteran's claims file shows that they were divorced in 1978, she asserts that the divorce was invalid due to the fact that the Veteran did not observe the residency requirements of Massachusetts law.  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2009).  

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by an interested party.  See 38 C.F.R. § 3.206.  As the appellant has contested the validity of the divorce decree, a determination should be made regarding its validity.  There has been no determination by the originating agency as to whether the divorce is valid.  

The Appellant testified that she and the Veteran purchased a house in Massachusetts in October 1975, and that the Veteran left 6 months later for Virginia.  In 1977, at the time of the divorce, the appellant testified that she had moved to Rhode Island.  The appellant also testified that the Veteran returned to Massachusetts in 1982.  The appellant also noted in her July 2011 notice of disagreement that she and the Veteran lived in Pawtucket, Rhode Island from November 1970 to October 1975.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records, to include outstanding VA financial records that would show the Veteran's addresses from 1975 through 1978, as well as any outstanding court records from the Veteran's divorce proceedings in the probate court of Bristol County, Massachusetts, case number D-43863.  

2. Refer the claims file to the office of the Regional Office for an opinion regarding whether the March 1977 divorce decree was valid for under state law.  See 38 C.F.R. § 3.206.  The appellant has specifically questioned whether the Veteran met the residency requirement under Massachusetts state law.  A rationale for any finding should be included.  

3. If the divorce is not considered valid, forward the appellant a VCAA letter to explaining the necessity of continuous cohabitation to be recognized as a surviving spouse and suggest the submission of evidence that may support this element.  Indicate what evidence VA will provide and what evidence should be supplied by the appellant.

4. When any development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (4).


